COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
 LEONEL HERNANDEZ,                                                No. 08-19-00152-CR
                                                  §
                            Appellant,                               Appeal from the
                                                  §
 v.                                                                168th District Court
                                                  §
 THE STATE OF TEXAS,                                            of El Paso County, Texas
                                                  §
                            State.                                (TC# 20160D03827)

                                           O R D E R

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until October 29, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Jaime E. Esparza, the State’s attorney, prepare the State’s

Brief and forward the same to this Court on or before October 29, 2020.

       IT IS SO ORDERED this 29th day of September, 2020.


                                              PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.